IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 24, 2008

                                       No. 07-60657                   Charles R. Fulbruge III
                                                                              Clerk

DELOIS BUXTON, As Mother and Duly Appointed Guardian
of Stacy Shanta Buxton

                                                  Plaintiff - Appellant
v.

LIL’ DRUG STORE PRODUCTS INC; NOVARTIS
PHARMACEUTICALS CORPORATION; NOVARTIS
CONSUMER HEALTH INC

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi


Before JOLLY, GARZA, and ELROD, Circuit Judges..
PER CURIAM:*
       We have reviewed the briefs, pertinent portions of the record, and the
applicable law and have heard the arguments of counsel. It is clear that the
district court in its thorough opinion committed no reversible error.                     Its
judgment, therefore, is AFFIRMED. See 5TH CIR. R. 47.6.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.